DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fedichev (US 20190365332 A1) in view of Wild (US 20170316174 A1).
Claim 1.   Fedichev teaches a method comprising:
receiving sensor data collected on a plurality of individuals via a plurality of sensor devices embedded in one or more artifacts associated with the plurality of individuals ([0008] The presently disclosed methods and apparatus provide improved assessment and monitoring of individuals and populations with models having improved accuracy to detect health risks that may lead to pathological conditions.[0009] data is obtained from an activity sensor such as an accelerometer externally coupled to the subject when the subject is free to move and conduct daily activities, and a feature extracted from the data as a quantitative characteristic of physical activity and locomotor patterns.);
constructing an age indices model by applying machine learning to the collected sensor data
([0417] Example 2 illustrates that features computed for samples from a 50 Hz accelerometer measurement of human activity can be associated with type 2 diabetes status when predictions are made using a 
[0020] In some embodiments, a derived parameter is evaluated with the model in response to a wellness parameters, the wellness parameter selected from the group consisting of an age, a hazard rate, a hazard ratio, a type 2 diabetes status and a body mass index.);
and
determining one or more functional age indices for a subject individual by applying the age indices model to profile data associated with the subject individual
([0293] Estimations made at different times can be combined to provide the dynamics of the wellness indication. In some embodiments, the estimations can be outputted to the server where estimations made for different subjects are collected. The collected estimations can be used to update positioning of a particular subject within the group of subjects selected according to certain stratification criteria. The stratification criteria can be fixed (e.g., among all subjects, or among subjects with recently obtained estimations, or among the estimations obtained with the same model of the apparatus), or user-specified, or be based on the subject's metadata, or a combination thereof. A score can be outputted directly and/or can be used, optionally with the estimations and optionally with subject's metadata, to obtain an index value like health score, lifestyle score, personal insights or alike. In some embodiments, collected estimations can be annotated with a subject's identity and a comparison of the wellness indications between specific subjects is possible.), and further discloses the collection of data related to social study and behavior of an individual ([0199] [0230]) but 
However, Wild teaches the process of wherein the one or more functional age indices include a psychological age index reflective of mental or cognitive health and a social age index reflective of behavioral expectations, interpersonal interaction, or cultural interaction
([0076] The general psychometric questionnaire may detect a person's self-report level of wellbeing and health-related lifestyle. It may also house general screening questions about mental illness, depression, anxiety, stress levels, and so on. [0077] First-round biomarker tests may detect whether the measured parameters for the individual are ‘within the general human normal range’. [0078] Cognitive function tests may initially detect major impairment and then, if indicated, suggest additional tests. [[0079] Behavioral data may show movement and social interaction data, enabling the detection of severe or extreme behavioral cues. [0080] Genetic and epigenetic testing may suggest additional screening tests and protocols that should be applied. [0081] Specific components of the above may be collated into a singular ‘wellness or health score or index’, as well as producing multiple wellness profiles and scores such as an ‘Emotional Health Index’, a ‘Mental or Cognitive Health Index’, ‘Biological Age’, and so on. [0106] MRNTAL, EMOTIONAL STATE[0107]-[0110]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the one or more functional age indices include a 
Claim 2.   Fedichev teaches the method of claim 1, further comprising:
transmitting the one or more functional age indices determined for the subject individual to a professional or a knowledge base
([0118] In some embodiments, the plurality of measurements received from the sensor is transmitted to a remote server.
[0327] The evaluation pipeline as shown in FIG. 5.1 can comprise a number of operations. The operations can be grouped into a set of stages and when executed can produce an evaluation of a wellness parameter in response to the measurements of plurality of measurements or a feature extracted from the plurality of measurements as described herein.); 
and receiving and processing one or more prescribed recommendations for the subject individual, wherein the one or more prescribed recommendations include one or more treatments or lifestyle modifications ([0196] The inferred associations can also be used to monitor wellness status in an individual and personalized manner and to provide recommendations on treatment for the subject with the aim of early detection, prevention and disease interception. The inferred associations can also be used by authorized user for monitoring, managing or customization in corporate wellness, corporate health, and/or insurance.).


receiving feedback with respect to the one or more prescribed recommendations, wherein the feedback includes sensor data collected on the subject individual; and updating the age indices model based upon the feedback
([0289]-[0290] The estimations can be conveyed to the subjects visually on a display or a specialized visual indicator… The estimations can be outputted quantitatively, as a numerical value or a range of values; or qualitatively, having a value such as for example, one of "low, neutral, or high" or "good, reasonable, bad, or very bad" or other values provided on a qualitative scale.).

Claim 4.    Fedichev teaches the method of claim 1, wherein the collected sensor data comprises at least one data type selected from the group consisting of activity data, biosensor data, cognitive data, and emotional data ([0213] speed, velocity, acceleration, orientation, angular velocity, angular acceleration, longitude, latitude, altitude, heartrate, step rate, peripheral oxygen saturation, galvanic skin response (GSR), etc.).

Claim 10.    Fedichev teaches the method of claim 1, wherein the one or more functional age indices further include a physiological age index reflective of physical health (Fedichev [0213] speed, velocity, acceleration, orientation, angular velocity, angular acceleration, longitude, latitude, altitude, heartrate, step rate, peripheral oxygen saturation, galvanic skin response (GSR), etc.).


receive sensor data collected on a plurality of individuals via a plurality of sensor devices embedded in one or more artifacts associated with the plurality of individuals
([0008] The presently disclosed methods and apparatus provide improved assessment and monitoring of individuals and populations with models having improved accuracy to detect health risks that may lead to pathological conditions.[0009] data is obtained from an activity sensor such as an accelerometer externally coupled to the subject when the subject is free to move and conduct daily activities, and a feature extracted from the data as a quantitative characteristic of physical activity and locomotor patterns.);
construct an age indices model by applying machine learning to the collected sensor data
([0417] Example 2 illustrates that features computed for samples from a 50 Hz accelerometer measurement of human activity can be associated with type 2 diabetes status when predictions are made using a predictive model generated through a supervised machine learning approach.
[0020] In some embodiments, a derived parameter is evaluated with the model in response to a wellness parameters, the wellness parameter selected from the group consisting of an age, a hazard rate, a hazard ratio, a type 2 diabetes status and a body mass index.);


(([0293] Estimations made at different times can be combined to provide the dynamics of the wellness indication. In some embodiments, the estimations can be outputted to the server where estimations made for different subjects are collected. The collected estimations can be used to update positioning of a particular subject within the group of subjects selected according to certain stratification criteria. The stratification criteria can be fixed (e.g., among all subjects, or among subjects with recently obtained estimations, or among the estimations obtained with the same model of the apparatus), or user-specified, or be based on the subject's metadata, or a combination thereof. A score can be outputted directly and/or can be used, optionally with the estimations and optionally with subject's metadata, to obtain an index value like health score, lifestyle score, personal insights or alike. In some embodiments, collected estimations can be annotated with a subject's identity and a comparison of the wellness indications between specific subjects is possible.)) and further discloses the collection of data related to social study and behavior of an individual ([0199] [0230]) but does not specifically disclose wherein the one or more functional age indices include a psychological age index reflective of mental or cognitive health and a social age index reflective of behavioral
expectations, interpersonal interaction, or cultural interaction.
However, Wild teaches the process of wherein the one or more functional age indices include a psychological age index reflective of mental or cognitive health and a social age index reflective of behavioral expectations, interpersonal interaction, or cultural interaction

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the one or more functional age indices include a psychological age index reflective of mental or cognitive health and a social age index reflective of behavioral expectations, interpersonal interaction, or cultural interaction as taught by Wild within the system of Fedichev for the purpose of enhancing the system to incorporate acquired baseline behavior profile in order to determine the overall health of the individual.


transmit the one or more functional age indices determined for the subject individual to a professional or a knowledge base
([0118] In some embodiments, the plurality of measurements received from the sensor is transmitted to a remote server.
[0327] The evaluation pipeline as shown in FIG. 5.1 can comprise a number of operations. The operations can be grouped into a set of stages and when executed can produce an evaluation of a wellness parameter in response to the measurements of plurality of measurements or a feature extracted from the plurality of measurements as described herein.); and receive and process one or more prescribed recommendations for the subject individual, wherein the one or more prescribed recommendations include one or more treatments or lifestyle modifications ([0196] The inferred associations can also be used to monitor wellness status in an individual and personalized manner and to provide recommendations on treatment for the subject with the aim of early detection, prevention and disease interception. The inferred associations can also be used by authorized user for monitoring, managing or customization in corporate wellness, corporate health, and/or insurance.).

Claim 13.    Fedichev teaches the computer program product of claim 12, wherein the program instructions further cause the computing device to:

([0289]-[0290] The estimations can be conveyed to the subjects visually on a display or a specialized visual indicator… The estimations can be outputted quantitatively, as a numerical value or a range of values; or qualitatively, having a value such as for example, one of "low, neutral, or high" or "good, reasonable, bad, or very bad" or other values provided on a qualitative scale.).

Claim 16.  Fedichev teaches a system (Fig 4) comprising: a processor; and
a memory storing an application program ([0200] memory, [0272] program), which, when executed on the processor, performs an operation comprising:
receiving sensor data collected on a plurality of individuals via a plurality of sensor devices embedded in one or more artifacts associated with the plurality of individuals ([0008] The presently disclosed methods and apparatus provide improved assessment and monitoring of individuals and populations with models having improved accuracy to detect health risks that may lead to pathological conditions.[0009] data is obtained from an activity sensor such as an accelerometer externally coupled to the subject when the subject is free to move and conduct daily activities, and a feature extracted from the data as a quantitative characteristic of physical activity and locomotor patterns.);


[0020] In some embodiments, a derived parameter is evaluated with the model in response to a wellness parameters, the wellness parameter selected from the group consisting of an age, a hazard rate, a hazard ratio, a type 2 diabetes status and a body mass index.); and

determining one or more functional age indices for a subject individual by applying the age indices model to profile data associated with the subject individual ([0293] Estimations made at different times can be combined to provide the dynamics of the wellness indication. In some embodiments, the estimations can be outputted to the server where estimations made for different subjects are collected. The collected estimations can be used to update positioning of a particular subject within the group of subjects selected according to certain stratification criteria. The stratification criteria can be fixed (e.g., among all subjects, or among subjects with recently obtained estimations, or among the estimations obtained with the same model of the apparatus), or user-specified, or be based on the subject's metadata, or a combination thereof. A score can be outputted directly and/or can be used, optionally with the estimations and optionally with subject's metadata, to obtain an index value like health score, lifestyle score, personal insights or alike. In some embodiments, collected estimations 
However, Wild teaches the process of wherein the one or more functional age indices include a psychological age index reflective of mental or cognitive health and a social age index reflective of behavioral expectations, interpersonal interaction, or cultural interaction
([0076] The general psychometric questionnaire may detect a person's self-report level of wellbeing and health-related lifestyle. It may also house general screening questions about mental illness, depression, anxiety, stress levels, and so on. [0077] First-round biomarker tests may detect whether the measured parameters for the individual are ‘within the general human normal range’. [0078] Cognitive function tests may initially detect major impairment and then, if indicated, suggest additional tests. [[0079] Behavioral data may show movement and social interaction data, enabling the detection of severe or extreme behavioral cues. [0080] Genetic and epigenetic testing may suggest additional screening tests and protocols that should be applied. [0081] Specific components of the above may be collated into a singular ‘wellness or health score or index’, as well as producing multiple wellness profiles and scores such as an ‘Emotional Health Index’, a ‘Mental or Cognitive Health Index’, 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the one or more functional age indices include a psychological age index reflective of mental or cognitive health and a social age index reflective of behavioral expectations, interpersonal interaction, or cultural interaction as taught by Wild within the system of Fedichev for the purpose of enhancing the system to incorporate acquired baseline behavior profile in order to determine the overall health of the individual.

Claim 17.   Fedichev teaches the system of claim 16, wherein the operation further comprises:
transmitting the one or more functional age indices determined for the subject individual to a professional or a knowledge base
([0118] In some embodiments, the plurality of measurements received from the sensor is transmitted to a remote server.
[0327] The evaluation pipeline as shown in FIG. 5.1 can comprise a number of operations. The operations can be grouped into a set of stages and when executed can produce an evaluation of a wellness parameter in response to the measurements of plurality of measurements or a feature extracted from the plurality of measurements as described herein.); and
receiving and processing one or more prescribed recommendations for the subject individual, wherein the one or more prescribed recommendations include one or more treatments or lifestyle modifications
([0196] The inferred associations can also be used to monitor wellness status in an individual and personalized manner and to provide recommendations on treatment for the subject with the aim of early 

Claim 18.    Fedichev teaches the system of claim 17, wherein the operation further comprises:
receiving feedback with respect to the one or more prescribed recommendations, wherein the feedback includes sensor data collected on the subject individual; and updating the age indices model based upon the feedback ([0289]-[0290] The estimations can be conveyed to the subjects visually on a display or a specialized visual indicator… The estimations can be outputted quantitatively, as a numerical value or a range of values; or qualitatively, having a value such as for example, one of "low, neutral, or high" or "good, reasonable, bad, or very bad" or other values provided on a qualitative scale.).

Claims 5-9, 14, 15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fedichev, Wild and further in view of Oved (US 20150017630 A1).
Claim 5.    Fedichev and Wild teaches the method of claim 1, wherein constructing the age indices model comprises: defining features of the age indices model, including a plurality of chronological age groups
([0011] the wellness parameter is selected from the group consisting of an age, a hazard rate, a hazard ratio, a type 2 diabetes status and a body mass index.
);

identifying one or more patterns in the collected sensor data to determine normalized sensor data relevant to each of the plurality of chronological age groups
([0073] In some embodiments, the evaluated age of the subject is classified among a plurality of classes, the plurality of classes selected from the group consisting of young, adult, old and alike.);
applying a supervised learning algorithm to the normalized sensor data to train the age indices model, wherein training the age indices model comprises mapping the features of the age indices model to the normalized sensor data ([0399] Example 1 illustrates that features computed for measured samples of 50 Hz from an accelerometer tracking human activity can be used to evaluate age with supervised machine learning approach to yield a predictive model.); but does not specifically disclose responsive to training the age indices model, defining a plurality of functional age indices.
However, Oved teaches training the age indices model, and defining a plurality of functional age indices
([0338] Ultimately, formula such as statistical classification algorithms can be directly used to both select DETERMINANTS and to generate and train the optimal formula necessary to combine the results from multiple DETERMINANTS into a single index. [0346] For example, one skilled in the art can generate a function that fits the population mean levels of each DETERMINANT as function of age and use it to normalize the DETERMINANT of individual subjects levels across different ages. Another example is to stratify subjects according to 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of training the age indices model, and defining a plurality of functional age indices as taught by Oved within the system of Fedichev for the purpose of enhancing the system an ability to customize models based on specified age groups.

Claim 6.    Fedichev and Wild teaches the method of claim 5, wherein training the age indices model further comprises: selecting a group of individuals within one of the plurality of chronological age groups having a specified medical condition; and training the age indices model based upon the specified medical condition (Fedichev [0012] The wellness parameter is selected from the group consisting of an age, a hazard rate, a hazard ratio, a type 2 diabetes status and a body mass index. In some instances, the derived parameter is evaluated in response to the evaluated wellness parameter. Optionally, the derived parameter is evaluated in response to a plurality of evaluated wellness parameters. [0488] The apparatus may update the evaluated age, type 2 diabetes status and lifestyle-associated hazard ratio upon the user's request, or on a regular basis. [0149] In some embodiments, the instructions and parameters for determining a wellness indication for the subject are generated by training and validating a neural network using annotated measurements of freely moving physical activity of a plurality of subjects, each of the subjects having a known wellness indication.).


constructing an average values vector based upon the collected sensor data (Fedichev [0059] In some embodiments, the preprocessing operation is selected from the group consisting of down-sampling a series of measurements to lower resolution, calculating a length of vector physical quantity, splitting a series of measurements into slices of fixed or variable duration, filtering out slices of measurements with near-zero activity and logarithm scaling.)
; clustering the collected sensor data via data mining, wherein clustering the collected sensor data comprises: identifying cluster outliers by calculating respective distances from the average values vector and comparing the respective distances against one or more predetermined thresholds (Fedichev [0141] In some embodiments, filtering the measurements further comprises removing artifacts or outliers from the measurements. In some instances, the transformation is selected from the group consisting of threshold cutoff clipping, frequency band filtering, averaging or smoothing using a moving window, and logarithm scaling.), and

creating a plurality of clusters of normalized sensor data relevant to each of the plurality of chronological age groups, wherein the clusters of normalized sensor data exclude the cluster outliers (Fedichev [0144] In some embodiments, the received measurements comprise high and low-frequency representations. In some instances, combining the extracted features comprises combining features of high and low-
creating at least one correlation between the cluster outliers and a set of activities respectively associated with the cluster outliers; and creating at least one correlation between the clusters of normalized sensor data and a set of activities respectively associated with the clusters of normalized sensor data (Fedichev [0145] In some embodiments, extracting a set of features from the measurements further comprises: quantifying the received measurements into bins of different activity levels of activity; analyzing the binned measurements based on determining a statistical distribution among data points of signal levels of the measurements in each bin; and calculating a transition rate between the signal levels of the measurements in each bin to yield an activity transition matrix as a feature of the received measurements. 
[0146] In some embodiments, the method further comprises post-processing the extracted set of features by performing a post-processing operation.).
Claim 8.    Fedichev, Wild and Oved teach the method of claim 7, wherein constructing the average values vector comprises: determining a features vector based upon the clustered sensor data, wherein each feature of the features vector represents a particular sensor measurement in a particular context; and determining the average values vector based upon the features vector (Fedichev[0143] In some embodiments, extracting a set of features from the measurements further comprises: combining the extracted features into a single set of feature values; and performing an operation to the single set of feature values to yield a final combined feature vector. [0144] In some embodiments, the received measurements comprise high .

Claim 9.    Fedichev, Wild and Oved teach the method of claim 5, wherein the supervised learning algorithm is a multiclass classification algorithm (Fedichev [0381] The evaluated aged of the subject may be classified among a plurality of classes. The plurality of classes may be selected from the group consisting of young, old, adult, or the like. ).

Claim 14.    Fedichev and Wild teaches the computer program product of claim 11, wherein constructing the age indices model comprises:
defining features of the age indices model, including a plurality of chronological age
groups
(Fedichev [0073] In some embodiments, the evaluated age of the subject is classified among a plurality of classes, the plurality of classes selected from the group consisting of young, adult, old and alike. [0011] the wellness parameter is selected from the group consisting of an age, a hazard rate, a hazard ratio, a type 2 diabetes status and a body mass index.);;
identifying one or more patterns in the collected sensor data to determine normalized sensor data relevant to each of the plurality of chronological age groups
[0073] In some embodiments, the evaluated age of the subject is classified among a plurality of classes, the plurality of classes selected from the group consisting of young, adult, old and alike.);

applying a supervised learning algorithm to the normalized sensor data to train the age indices model, wherein training the age indices model comprises mapping the features of the age indices model to the normalized sensor data
(Fedichev [0399] Example 1 illustrates that features computed for measured samples of 50 Hz from an accelerometer tracking human activity can be used to evaluate age with supervised machine learning approach to yield a predictive model.); but does not specifically disclose responsive to training the age indices model, defining a plurality of functional age indices.
However, Oved teaches training the age indices model, and defining a plurality of functional age indices
([0338] Ultimately, formula such as statistical classification algorithms can be directly used to both select DETERMINANTS and to generate and train the optimal formula necessary to combine the results from multiple DETERMINANTS into a single index. [0346] For example, one skilled in the art can generate a function that fits the population mean levels of each DETERMINANT as function of age and use it to normalize the DETERMINANT of individual subjects levels across different ages. Another example is to stratify subjects according to their age and determine age specific thresholds or index values for each age group independently.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of training the age indices model, and defining a plurality of Fedichev for the purpose of enhancing the system an ability to customize models based on specified age groups.
Claim 15.    Fedichev, Wild and Oved teach the computer program product of claim 14, wherein training the age indices model further comprises:
selecting a group of individuals within one of the plurality of chronological age groups having a specified medical condition and training the age indices model based upon the specified medical condition.
 (Fedichev [0012] The wellness parameter is selected from the group consisting of an age, a hazard rate, a hazard ratio, a type 2 diabetes status and a body mass index. In some instances, the derived parameter is evaluated in response to the evaluated wellness parameter. Optionally, the derived parameter is evaluated in response to a plurality of evaluated wellness parameters. [0488] The apparatus may update the evaluated age, type 2 diabetes status and lifestyle-associated hazard ratio upon the user's request, or on a regular basis. [0149] In some embodiments, the instructions and parameters for determining a wellness indication for the subject are generated by training and validating a neural network using annotated measurements of freely moving physical activity of a plurality of subjects, each of the subjects having a known wellness indication.); 

Claim 19.    Fedichev and Wild teaches the system of claim 16, wherein constructing the age indices model comprises: defining features of the age indices model, including a plurality of chronological age groups(Fedichev [0011] the wellness parameter is selected from the group consisting of an age, a hazard rate, a hazard ratio, a type 2 diabetes status and a body mass index.);

(Fedichev [0073] In some embodiments, the evaluated age of the subject is classified among a plurality of classes, the plurality of classes selected from the group consisting of young, adult, old and alike.);

applying a supervised learning algorithm to the normalized sensor data to train the age indices model, wherein training the age indices model comprises mapping the features of the age indices model to the normalized sensor data (Fedichev [0399] Example 1 illustrates that features computed for measured samples of 50 Hz from an accelerometer tracking human activity can be used to evaluate age with supervised machine learning approach to yield a predictive model.); but does not specifically disclose responsive to training the age indices model, defining a plurality of functional age indices.
However, Oved teaches training the age indices model, and defining a plurality of functional age indices
([0338] Ultimately, formula such as statistical classification algorithms can be directly used to both select DETERMINANTS and to generate and train the optimal formula necessary to combine the results from multiple DETERMINANTS into a single index. [0346] For example, one skilled in the art can generate a function that fits the population mean levels of each DETERMINANT as function of age and use it to normalize the DETERMINANT of individual subjects levels across different ages. Another example is to stratify subjects according to their age and determine age specific thresholds or index values for each age group independently.)
Fedichev for the purpose of enhancing the system an ability to customize models based on specified age groups.
Claim 20. Fedichev, Wild and Oved teach the system of claim 19, wherein training the age indices model further comprises: selecting a group of individuals within one of the plurality of chronological age groups having a specified medical condition; and training the age indices model based upon the specified medical condition (Fedichev [0012] The wellness parameter is selected from the group consisting of an age, a hazard rate, a hazard ratio, a type 2 diabetes status and a body mass index. In some instances, the derived parameter is evaluated in response to the evaluated wellness parameter. Optionally, the derived parameter is evaluated in response to a plurality of evaluated wellness parameters. [0149] In some embodiments, the instructions and parameters for determining a wellness indication for the subject are generated by training and validating a neural network using annotated measurements of freely moving physical activity of a plurality of subjects, each of the subjects having a known wellness indication.).

Response to Arguments
Applicant's arguments filed October 8, 2021 have been fully considered but they are not persuasive. 
For claims 1, 11 and 16, Applicant states that the prior art of Fedichev fails to teach the limitation “determining one or more functional age indices for a subject individual by applying the age indices model to profile data associated with the subject individual, wherein the one or more functional age . 
Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689